Title: To James Madison from James Leander Cathcart, 5 March 1802
From: Cathcart, James Leander
To: Madison, James


					
						No. 3 duplicate
						Sir
						Leghorn March 5th. 1802
					
					During Mr. Eaton’s delay at Leghorn he inform’d me that no consideration on earth could have sufficient weight to induce him to remain in Barbary a moment after our affairs were terminated with Tripoli which would naturally envolve in its consequences a final settlement with Tunis. I therefore request that I may be removed from Tripoli to Tunis as I presume I have a prior right to that appointment to any person in the United States in consequence of having already negotiated the alteration in our Treaty with that Regency in 1799. Their are many reasons for my desiring to render the situation of my family more eligible than they can possibly be at Tripoli, among which our success against that Regency is not the least but as I have never been in the habit of deserting my post in time of danger or difficulty I will remain myself after our affairs are permanently settled until the will of the President is known relative to the change which I flatter myself he will facilitate in consequence of my past services both at Algiers Tunis & Tripoli which are not entirely unknown to him.
					May I presume to request your influence Sir in this affair, for altho the Salary is the same at Tunis that it is at Tripoli the society of the former is much better & more extensive which renders the change very desirable to a Man who has a young family to educate.
					Should my request be granted I pledge my most sacred honor that the dignity of the American Character shall be as well maintaind at Tunis as it has been at Tripoli during the last three years & that no degrading concession shall ever be made by Sir Yr. most Obnt. Hble Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
